       Case 1:17-cr-00722-VSB Document 129 Filed 03/01/19 Page 1 of 1




                             March 1, 2019

Filed via ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street - Room 415
New York, NY 10007

Re:   United States v. Sayfullo Habibullaevic Saipov
      (S1) 17 Cr. 0722 (VSB)

Dear Judge Broderick:

     On February 1, 2019, the Court extended Mr. Saipov’s
deadline to file any motion relating to the government’s
November 20, 2018, discovery production until March 4, 2019.
ECF No. 114. The government has indicated that it will provide
the defense with new discovery bearing on Mr. Saipov’s motion
today, March 1, 2019. Because the defense requires time to
review the production and assess its impact on our motion
practice, the parties jointly request that the Court adjourn the
briefing schedule for 11 days. Accordingly, the parties request
the following schedule: defense motion due by March 15, 2019;
opposition due by April 12, 2019; and any reply due by April 25,
2019.

                             Respectfully submitted,


                             /s/
                             Jennifer Brown
                             David Patton
                             Tel.: (212)417-8700

                             David Stern
                             Rothman, Schneider, Soloway & Stern
                             Tel.: (212) 571-5500
